Case 0:19-cv-62974-RAR Document 75 Entered on FLSD Docket 08/31/2020 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CIV-62974-RAR

  OJ COMMERCE, LLC,

          Plaintiff,

  v.

  HOME CITY, INC.,

        Defendant.
  ______________________________/

  HOME CITY, INC.,

          Third-Party Plaintiff,

  v.

  THE NOCO COMPANY, et al.,

        Third-Party Defendants.
  ______________________________/

       ORDER TO PERFECT SERVICE AND REQUIRING COMBINED RESPONSES

          THIS CAUSE comes before the Court sua sponte. On July 24, 2020, Defendant/Third-

  Party Plaintiff Home City, Inc. filed a Third-Party Complaint against the NOCO Company,

  Standard Sales, Inc., and Actiontec Electronics, Inc. [ECF No. 52] (“Third-Party Complaint”). On

  August 28, 2020, the NOCO Company’s counsel filed a Notice of Appearance [ECF No. 71].

  However, the record does not reflect that Defendants Standard Sales, Inc. and Actiontec

  Electronics, Inc. have been served with process. To better manage the orderly progress of this

  case, it is

          ORDERED AND ADJUDGED as follows:

          1.      The NOCO Company shall not file a response to the Third-Party Complaint until

  Standard Sales, Inc., and Actiontec Electronics, Inc. have been served with process.



                                             Page 1 of 2
Case 0:19-cv-62974-RAR Document 75 Entered on FLSD Docket 08/31/2020 Page 2 of 2


         2.      After all Third-Party Defendants have been served, Third-Party Defendants shall

  submit a single combined response or separate answers within the time allowed for the last-

  served Third-Party Defendant to respond.

         3.      Pursuant to Federal Rule of Civil Procedure 4(m), on or before October 22, 2020,

  Defendant/Third-Party Plaintiff shall perfect service upon Third-Party Defendants Standard Sales,

  Inc., and Actiontec Electronics, Inc. or show good cause why this action should not be dismissed

  as to those Third-Party Defendants for failure to perfect service of process. Failure to file proof of

  service or show good cause by October 22, 2020 will result in a dismissal of the Third-Party

  Defendants that have not been served without further notice.

         4.      Defendant/Third-Party Plaintiff shall promptly file returns of service after serving

  each of the Third-Party Defendants.

         DONE AND ORDERED in Fort Lauderdale, Florida this 31st day of August, 2020.



                                                             _________________________________
                                                             RODOLFO A. RUIZ II
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
